Title: To James Madison from John J. Murray, 31 August 1801
From: Murray, John J.
To: Madison, James


					
						Sir
						Staten Island State of New York 31 August 1801
					
					A few days since, in the presence of the Vice 

President, I made the alteration in the Presidents 

Commission to John C Murray, Consul at Glasgow, 

as authorized by Mr. Wagner in his Letter of the 6th. 

Instant.  The Vice President thot proper to endorse the 

following certificate on Mr. Wagners letter vizt: “I certify that 

the person by me recommended for the office of Consul to 

Glasgow is John J Murray at present of Richmond County in 

the state of New York and I know of no person of the name of 

John C Murray.  New York 18 August 1801.  A  Burr.”
					In conformity with the Consular Act, which 

requires Bond with security to be entered into by 

Consuls previous to entering on the execution of their 

respective trusts, I have the honor Sir to transmit herewith, a 

Bond signed by myself and Goyen Ryness, to the 

United States for Two Thousand Dollars, after the receipt of 

which I request Sir that you will do me the honor to furnish 

me with any instructions for my future Government, in 

addition to those already sent to me, that you may think 

necessary.
					Should you Sir not think it incompatible with the 

duties enjoined on me by my Commission I would rather 

delay my departure from the United States until winter, 

having a desire first, to visit our principal trading Towns, 

particularly the more southern ones, under an impression that 

many commercial advantages may result therefrom.  At this 

period of the year it would be too hazardous to visit either 

Charleston or Savannah, otherwise I could make it convenient 

to embark in November.  With the highest Respect I have 

the honor to be Sir Your Most Ob Hble Servt.
					
						John J Murray
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
